Citation Nr: 9928246	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  94-27 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1991 to June 
1992.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1993 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was granted for 
unstable medial meniscus tear in the left knee, with 
assignment of a 10 percent evaluation under Diagnostic Code 
5257.  

The Board notes that this claim has previously been remanded 
by the Board on two occasions, in October 1996 and March 
1999.  The October 1996 remand required additional 
evidentiary development, to include a new VA examination, and 
on review of the claims folder the Board is satisfied that 
the specified development has been completed to the fullest 
extent possible.  

In March 1999, this claim was remanded so that the veteran 
could be scheduled for a travel board hearing in accordance 
with an earlier request.  The hearing was scheduled for 
September 1999, and he was notified of the date and location 
of the hearing by letter dated August 1999.  The record 
indicates that the veteran failed to report for the hearing 
and there is no indication as to the reasons therefor, nor is 
there indication that the notification regarding the hearing 
was returned as undeliverable.  As such, the Board has 
construed the veteran's failure to appear for the September 
1999 hearing as a withdrawal of his hearing request in 
accordance with 38 C.F.R. § 20.704(d) (1998).  

FINDING OF FACT

The veteran's left knee disability is currently manifested by 
a diagnosis of residuum of internal derangement, medial 
meniscus tear, with degenerative joint disease as evidenced 
by joint discongruity click, weightbearing crepitus, and mild 
clinical effusion.  Subjective complaints include pain, 
locking, and swelling in the knee joint.  
CONCLUSION OF LAW

The schedular criteria for an evaluation of 20 percent 
disabling have been met for the veteran's left knee 
disability.  38 U.S.C.A. §§ 1154, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 4.71, Diagnostic Code 5258 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  
The record does not indicate the need to obtain any pertinent 
records which have not already been associated with the 
claims folder.  It is accordingly found that all relevant 
facts have been properly developed, and that the duty to 
assist him, mandated by 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998), has been satisfied.


Evidence

Service medical records show that the veteran was medically 
discharged due to a diagnosis of unstable meniscus tear in 
the left knee.  It was noted that surgery for excision of 
degenerative meniscus tear was recommended, and that 
considerting the minimal risk ordinarily associated with this 
type of surgical treatment, it was felt that the veteran's 
refusal of surgery was unreasonable.  In February 1993, 
service connection was granted for unstable medial meniscus 
tear, left knee, with assignment of a 10 percent evaluation 
under Diagnostic Code 5257.  

In a statement received in July 1993, the veteran indicated 
reported that his left knee aches every day and he may have 
developed arthritis.  

On VA examination in October 1993, he complained of frequent, 
severe pain in the joint, popping and giving way, and some 
swelling at the end of the day but no locking.  He also 
indicated that he is unable to perform running and heavy 
lifting and he avoid squatting whenever possible.  

On left knee examination, There was no soft tissue swelling, 
redness, or increased heat around the joints of the limbs.  
There was no deformity of the joints of the extremities, and 
a knee brace on the left was removed for the examination.  
Clarke's test was positive bilaterally and he made facial 
expressions of pain when this was done on the left more so 
than on the right.  McMurray's sign was negative bilaterally.  
There was no laxity of the cruciate collateral ligaments of 
either knee, and the circumference of the thighs of the lower 
third level was 16 inches bilaterally.  Knee extension was 
zero degrees bilaterally and knee flexion was 150 degrees 
bilaterally.  Diagnoses included bilateral chondromalacia 
patellae, more symptomatic on the left than on the right.  

The report of an October 1993 x-ray shows that the bones were 
of normal density without evidence of fracture or 
dislocation.  The joint spaces of the knee were well-
maintained and there was no significant suprapatellar 
effusion.  

In his September 1993 VA Form 9 (substantive appeal), the 
veteran indicated that he had been told that a knee surgery 
might not repair his knee.  He complained of knee pain on a 
daily basis which ranged from a general pain to severe pain 
and swelling and that the knee continues to buckle at 
unexpected times.  He asked that his disability percentage be 
re-evaluated to reflect the ongoing deterioration of his knee 
and the permanent severity of his condition.  He noted that 
he was unable to return to his prior line of work in 
landscaping and he had been forced to seek a new type of 
career less stressful to his knee.  

In October 1993, the veteran was afforded a hearing before a 
local officer at the Atlanta RO.  He testified that his left 
knee gives way on him or locks a couple times a month and 
that he suffered from cramps and muscle spasms in the thigh 
and calf.  He indicated that he wore a knee brace 
continuously, and that at night he experienced severe pain, 
swelling, and cramping in the knee for which he used ice or 
heat as treatment.  

On VA orthopedic examination in January 1997, the veteran 
indicated that he did not regularly see a physician about his 
knee.  He stated that the left knee tends to slightly give 
away beneath him when bearing weight and about 5-6 months 
before, he had a tendency for the knee to want to lock in an 
extended position, consistent with a meniscus tear.  He 
reported the onset of a burning dysesthetic type pain in the 
left knee after about an hour of weightbearing (such as doing 
grocery shopping) which is especially noticeable when he goes 
up or down steps and bears weight for an hour.  He did not 
describe any specific loss of strength, but speed of use was 
diminished in view of his tendency to self-protect the knee 
from any further injury.  He was not using a cane or support 
garment presently.  It was noted that endurance was reduced, 
but coordination and excursion appeared to be unimpaired.  

The veteran was described as a generally heavy-set overweight 
and early obese male who disrobed fairly speedily and 
redressed with speed.  On inspection of both knees, the 
examiner was not able to discern any actual joint swelling 
but bronchoalveolar balloting of the patella indicated a 
slight clinical effusion in the joint consistent with 
degenerative joint disease.  The knee flexed to 140 degrees 
actively, and he extended to a full null point standing 
erect.  The quadriceps appeared well developed on both sides.  
He was able to squat with partial weightbearing and could 
assume an erect posture with isolated joint discongruity and 
crepitus noted in the left knee.  He did not demonstrate 
fatigue excessively, and did not demonstrate weakened 
movement, but rather guarding movements to protect his left 
knee.  He had a tendency to shift his weight to the right at 
times.  He was not discoordinate or incoordinate.  

With regard to a question from the Board regarding the 
significance of the patellar grinding test or "Clarke 
sign," the examiner indicated that this maneuver was 
performed.  Testing on the left revealed what the examiner 
characterized as a joint discongruity click, opposed to 
grinding on the left as clinical evidence of a roughened 
posterior patellar joint surface which the Clarke or patellar 
grinding was particular to.  The cruciate and collateral 
ligaments of both knees appeared normally taut.  
Circumference of the thighs five inches above the knees was 
18 inches and there was no gross quadriceps atrophy on the 
left.  The examiner provided a diagnosis of residuum of 
internal derangement, left knee, medial meniscus tear with 
degenerative joint disease evidence by joint discongruity 
click, weightbearing crepitus and mild clinical effusion, 
left knee.  

The January 1997 x-ray report shows findings of questionable 
minimal joint effusion in the left knee, and examination was 
otherwise normal.  


Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In making its determination in 
this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.59, (1998) 
and DeLuca. 

Diagnostic Code 5257 pertains to knee, other impairment of, 
and provides disability evaluations based on objective 
evidence of recurrent or lateral instability which is slight 
(10 percent disabling); moderate (20 percent disabling); or 
severe (30 percent disabling).  Diagnostic Code 5258 pertains 
to cartilage, semilunar, dislocated, and provides an 
evaluation of 20 percent disabling based on objective 
evidence of frequent episodes of locking, pain, and effusion 
in to the joint.  

Having reviewed the record, the Board has concluded that 
assignment of an evaluation in excess of 10 percent disabling 
is not warranted for the veteran's knee disability under 
Diagnostic Code 5257.  At the time of his recent VA 
examination, the cruciate and collateral ligaments appeared 
normally taut in both knees.  In the Board's view, the 
objective evidence is not indicative of a moderate degree of 
recurrent or lateral instability for which an evaluation in 
excess of 10 percent disabling would be warranted.  

The Board has determined, however, that an increased 
evaluation of 20 percent disabling is warranted for the 
veteran's left knee symptomatology under Diagnostic Code 
5258, which pertains to evaluation of dislocated cartilage.  
On recent examination, the veteran gave a history of episodes 
of locking and pain in his left knee, and these complaints 
were noted to be consistent with a meniscus tear.  Diagnoses 
included residuum of internal derangement, left knee, medial 
meniscus tear, and objective findings included clinical 
evidence of mild effusion in the left knee, with joint 
incongruity clinic and weightbearing crepitus.  The veteran 
also complained of increased pain on weightbearing, and the 
1993 examination report indicates that he made facial 
expressions of pain on Clarke testing of the left knee.  

Based on consideration of the objective medical findings in 
conjunction with the veteran's subjective complaints and 
evidence of functional limitation in the left knee, the Board 
finds that the currently manifested left knee symptomatology 
is consistent with the diagnostic criteria contemplated for 
an evaluation of 20 percent disabling under Diagnostic Code 
5258.  Accordingly, an increased evaluation of 20 percent 
disabling is granted for the veteran's left knee disability.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance. Floyd v. Brown, 9 
Vet. App. 88 (1996). The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


ORDER

An increased evaluation of 20 percent disabling is granted 
for the veteran's left knee disability.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

